Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 26, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144978                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 144978
                                                                    COA: 308300
                                                                    Livingston CC: 11-019625-FH
  JEFFREY HOWARD KLAASSEN,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 9, 2012 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Livingston Circuit Court for
  reconsideration of the defendant’s motion to withdraw his guilty plea in light of this
  Court’s decision in People v Cole, 491 Mich 325 (2012).

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 26, 2012                  _________________________________________
           p0919                                                               Clerk